Citation Nr: 1544762	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU)
  

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran's claims were remanded in November 2010, July 2012, and December 2014 for additional development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded these issues in December 2014 because it found that the June 2014 VA examination was inadequate for rating purposes.  The Board remanded the claims for a new VA examination.  

In July 2015, the Veteran underwent another VA examination (again with the June 2014 VA examiner).  The Board finds this examination report (and addendums) to be equally inadequate.

The Board instructed that the VA examiner opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss began during or is causally related to service, to include whether it was caused or aggravated by his service connected sinusitis.  The Board also instructed the examiner to state whether it is at least as likely as not that the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.  

The July 2015 examiner's report failed to make any mention of sinusitis.  Instead, the examiner attributed right ear hearing loss to Meniere's disease.  He also found that it was less likely than not than tinnitus was related to service (despite the fact that the Veteran had already been service connected for tinnitus by way of an October 2014 RO rating decision).  The examiner also failed to opine whether it is at least as likely as not that the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.

The July 2015 examiner submitted an addendum opinion dated August 6, 2015.  In it, he stated that right ear hearing loss is related to his Meniere's disease and is less likely as not related to his military history of noise exposure or his service connected sinusitis.  There was no rationale to support the examiner's conclusion, nor was there any opinion regarding aggravation.  There was still no opinion regarding whether service-connected disabilities preclude substantially gainful employment.  He reiterated his opinion that tinnitus is not related to service.

The July 2015 VA examiner submitted another addendum dated August 12, 2015.  He stated that "There is no evidence that the hearing loss in the Veteran's right ear is aggravated by his service connected sinusitis."  The opinion was not supported by any rationale.  The Board notes that a medical opinion is generally not adequate unless it is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295   (2008).  The Board notes that there is considerable medical literature regarding the correlation and causation of hearing loss by sinus infections.  Once again, the second addendum did not address the issue of whether service-connected disabilities preclude substantially gainful employment.    

Finally, the Board instructed the RO to furnish the Veteran with a supplemental statement of the case.  The RO issued a supplemental statement of the case in August 2015.  However, the issue of entitlement to a TDIU was not addressed.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA audiologic examination, by someone other than the June 2014/July 2015 examiner, for the purpose of determining the severity of the Veteran's left ear hearing loss, and the etiology of the Veteran's right ear hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

(a)   whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss began during or is causally related to service,

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss was caused by his service connected sinusitis,

(c)  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss began was aggravated by his service connected sinusitis,

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(d)  the examiner should also discuss the likely impact of each service-connected disability (eczema, sinusitis, left ear hearing loss and tinnitus) on the Veteran's ability to work, considering the Veteran's occupational background, education, and training.  If a particular disability is found not to have an impact on the Veteran's employment this should be so stated.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Finally, the examiner should provide a complete rationale for each opinion expressed and conclusion reached.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case that addresses each of the issues listed, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






